Case 2:20-cv-00966-NR Document 415-2 Filed 08/28/20 Page 1 of 4




                EXHIBIT A-2
                         Case 2:20-cv-00966-NR Document 415-2 Filed 08/28/20 Page 2 of 4

               ELECTION CODE                   ABSENTEE ELECTORS                                             25 P.S. § 3146.6
                                               bons of such electors are received, the       within forty-eight hours after approval of
ballots                                        board shall deliver or mail official absen-   their application..•
                                          _,   tee ballots to such additional electors
span receipt and approval of an
alified in accordance with the                                                                                                              ~,
                                                                                LIbrary References
is (a} to (h),' inclusive, shall not                                                           C.J.S. Elections § 54 et seq.
                                                 EIections e~+54.                                                                                 ;~.
of the primary or not later than                 WESTLAW Topic No. 144.                        P.L.E. Elections §§ 6, 82.
election commence to deliver or                                                                                                             i ~ is
hided with said application a                                                   Notes of Decisions                                          i
                                                                                                                                           .
rote during the regular absentee               Defective ballots 1                           absentee ballots on voters eligible to vote          :~.
                                                                                                                                           .:j 4̀ :k'.

                                                                                                                                                . a
r performing military service in               Premature mailing 2                           only in presidential and vice-presidential
of the world, and not later than                                                             elections be delivered or mailed in accord
                                                                                             with provisions of this same statute for             ~'
 primary or election commence                  t. Defective ballots                          applications tiled by qualified electors.
actors as provided for in section                Whew a student attending college at a       1972 Op.Atty.Gen. Ho. 148.
ve, official absentee ballots or               distance received and voted a second bal-
                                               lot sent after she had mceived a defective    2. Premature walling
prescribed by subsection (d) of                ballot, the ballot will be counted al-
                                               though, by reason of an over-sight, the         The board properly dismissed a chal-
 ballots are not yet printed; as
                                               defective ballot was not destroyed. in re     lenge to an absentee ballot dated aher its
rs are received, the board shall               Canvass of Absentee Ballow of General         postmark where from the circumstances
>ts ar special write-in absentee               Election, 34 D. & C.2d 429, 19G6.             the premature mailing occurred by mis-
s are not yet printed to such                    This section, relating to absentee bai-     take. In re City of Wilkes-Barre Election
                                               lots, shall be enforced as requiring that     Appeals, 44 D. & C.2d 535, t967.
  hours after approval of their
election would make it impossi-
ielivery or mailing requirement                § 3146.58. Notice to county board of elections
of .elections shall mail absentee
                                                 (a) At least fifty days prior to a primary, the Secretary of the
ballots within five days of the                Commonwealth shall transmit. to the county board of elections a list
ttion necessary to prepare said                of candidates who have filed a nominating petition with him and who
                                               are not known to have withdrawn or been disqualified, conforming,
     receipt and approval of an                to the extent possible, with the requirements of section 916.'
     i in accordance with the                    (b) At least seventy days prior to an election, the Secretary of the
     ~i) to (1), inclusive, shall              Commonwealth shall transmit to the county board of elections a list,
      tee ballots on the second                as he knows it to exist at that time, of candidates to be voted on in
        s,additional applications              the county at the election, as well as a copy of all constitutional
         ~~ieliver or mail official            amendments and other questions to be voted on at such election,
              'n forty-eight hours.            together with a statement of the form in which they are to be placed
            '~ March b, P.L. 3, No.            on the ballot, conforming to the extent possible with the require-
            " ective Jan, t , 1964;.           ments of section 984.2
                                               1937, June 3, P.L. 1333, No. 320. § 1305.1, added 1990, Dec. 17, P.L. 681,
                                               No. 169, § 8, effective in 60 days.
                                                ! 25 P.S. § 2876.
                                                 2 25 P.S. § 2944.

                          ballots are
                         r than the
                                               § 3146.6. Voting by absentee electors
                         day of the              (a) At any time after receiving an official absentee ballot, but on or
                           to deliver
                         Zots to al!
                                               before five o'clock P.M. on the Friday prior to the primary or
                          ons have             election, the elector shall, in secret, proceed to mark the ballot only
                            '; applica-        in black lead pencil, indelible pencil or blue, black or blue-black ink,
                                                                                  571
                                                                                                                      EXHIBIT
                                                                                                                   Marks 08/19/20 EX5
Case 2:20-cv-00966-NR Document 415-2 Filed 08/28/20 Page 3 of 4
                25 P.S. § 3146,6                                     ELECTION CODE

                in fountain pen or ball point pen, and #hen fold the ballot, enclose
                and securely seal the same in the envelope on which is printed,
                stamped or endorsed "Official Absentee Ballot." This envelope shall
                then be placed in the second one, on which is printed the form of
                declaration of the elector, and the address of the elector's county
                board of election and the local election district of the elector. The
                elector shall then fill out, date and sign the declaration printed on
                such envelope. Such envelope shall then be securely sealed and the
                elector shall send same by mail, postage prepaid, except where
                franked, or deliver it in person to said county board of election:
           ''     Provided, however, That any elector, spouse of the elector or
            e   dependent of the elector, qualified in accordance with the provisions
                of section 1301, subsections (e), (fl, (g) and (h) ` to vote. by absentee
                ballot as herein provided', shall be required to include on the form of
                declaration a supporting declaration in form prescribed by the Secre-
                tary of the Commonweattl~, to be signed by the head of the depart-
           '    ment or chief of division or bureau in which the elector is employed,
                setting forth the identity of the elector, spouse of the elector or
                dependent of the elector:
                  Provided further, That any elector who has filed his application in
                accordance with section 1302 subsection (e)(2)? and is unable to sign
                his declaration because of illness or physical disability, shall be
                excused from signing upon making a declaration which shall be
                witnessed by one adult person in substantially the. following form: I
                hereby declare that I am unable to sign my declaration for voting my
                absentee ballot without assistance because I am unable to write by
                reason of my illness or physical disability. I have made or received
                assistance in making my mark in lieu of my signature.

                             (Date}                                 (Mark)
                 .................................     .................................
                  (Complete Address of Witness}              (Signature of Witness)
                  (b) In the event that any such elector, excepting an elector in
                military service or any elector unable to go to his polling place
                because of illness or physical disability, entitled to vote an official
                absentee ballot shall be in the county of his residence on the day for
                holding the primary or election for which the ballot was issued, or in
                the event any such elector shall have recovered from his illness or
                physical disability sufficiently to permit him to present himself at the
                proper polling place for the purpose of casting his ballot, such
                absentee ballot cast by such elector shall be declared void.
                  Any such elector referred to in this subsection, who is within the
                county of his residence must present himself at his polling place and,
                                                    572
               Case 2:20-cv-00966-NR Document 415-2 Filed 08/28/20 Page 4 of 4




 ABSENTEE ELECTORS                                               25 P.S. § 3146.6
                                                                                    Note 1
shall be permitted to vote upon presenting himself at his regular
polling place in the same manner as he could have voted had he not
received an absentee ballot: Provided, That such elector has first
presented himself to the judge of elections in his local election
district and shall have signed the affidavit on the absentee voter's
temporary registration card, which affidavit shall be in substantially
the following form:
  I hereby swear that I am a qualified registered elector who has
obtained an absentee ballot, however, I am present in the county of
my residence and physically able to present myself at my polling
place and therefore request that my absentee ballot be voided.

                 (Dale)                                   (Signature of Elector)

     (Local Judge of Elections)

  An elector who has received an absentee ballot under the emergen-
cy application provisions of section 1302.1,3 and for whom, therefore,
no temporary absentee voter's registration card is in the district
register, shall sign the aforementioned affidavit in any case, which
the local judge of elections shall then cause to be inserted in the
district register with the elector's permanent registration card.
1937, June 3, P.L. 1333, art. XIII, § 1306, added 1951, March 6, P.L. 3, § 11.
Amended 1963, Aug. 13, P.L. 707, § 22, effective Jan. 1, 1964; 1968, Dec.
11, P.L. 1183, Na. 375, § 8.
  ~ 25 P.S. § 3146.1(e), (~, (g) and (h).
  2 25 P.S. § 31462(e)(2).
  3 25 P.S. § 3146.2a.

                                 Library References
  Elections X216.1.                                C.J.S. Elections § 210.
  WESTLAW Topic No. 144.                           P.L.E. Elections § 87.

                                 Notes of Decisions
In general 1                                      There was no inconsistency between
Declaration 3                                  statute providing that no absentee ballot
Elector in rnunty on election day 4            shall be counted which is received in the
Marking ballot 2                               africe of the county board of election later
                                               than Gve o'clock p.m. on the Friday im-
                                               mediately preceding the primary or No-
1. In general                                  vember election and statute aliow~ng an
   Fact that this section governing absen-     absentee voter to complete his ballot
tee ballots had been superseded by feder-      within the same time period as the ballot
al law with regard to federal contests did     is to be received by the board in that the
not alter its mandatory nature with re-        latter statute allows submission of the
gard to state contests. In re April 10,        ballot to the board in person ~s well as by
1984 Election of East Whitetand Tp.,           mail. in re April 10, 1984 Election of
Chester County, 483 A.2d 1033, 85 Pa.          East Whiteland Tp., Chester County, 483
Cmwlth. 594, 1984.                             A.2d 1033, 85 Pa.Cmwlth. 594, 1984
                                            S 73
